DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of the amendment to the claims, the rejection of claims 1-3 under 35 U.S.C. 112b has been withdrawn. 
Those rejections not repeated in this Office Action have been withdrawn.  Claims 4-6 are currently pending and rejected.

Specification
The disclosure is objected to because of the following informalities: Page 7, line 1  refers to Fig.6 as showing a sunflower shape and Fig. 7 as showing a sawtooth shape.  It appears that this should be referring to Figure 8 and Figure 9.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 20160085565) in view of Asai (JP 2001161568) and Beppu (JP03-037551 - cited on IDS - see included machine translation) and in further view of Luedtke (US 3446624), Lin (US 20190021539), Axrup (US 20120251818) and Dobry (US 3797642) and in further view of Melton (US 6314866).
Regarding claim 4, Lee teaches a ground coffee drip bag (see paragraph 1 of the machine translation) comprising a filter part (13) configured to store ground coffee beans (paragraph 21 of the machine translation); a hung part (14) coupled to an upper portion the filter part, the hung part defining an opening at a center thereof, the hung part configured for mounting on and hooking to an upper portion of a regular cup (Figure 1-3, item 14; figure 4, item 20).  
Lee further discloses a lid part detachably insertable with the hung part (see figures 1-4, item 15; paragraph 23 of the machine translation).
Claim 1 differs from Lee in specifically reciting, “wherein the hung part is circular and comprises first and second hung members, the first hung member made of cardboard having a bottom surface on which a first poly(ethylene terephthalate) (PET) coating layer is applied and the second hung member is made of cardboard having a top surface on which a second PET coating layer is applied, and wherein an upper portion of the filter part is disposed between the first hung member and the second hung member, the first PET coating layer thermally bonding the first hung member to a top surface of the upper portion of the filter part and the second PET coating layer thermally bonding the second hung member to a bottom surface of the upper portion of the filter part.” 
It is noted however, that Asai teaches similar types of coffee drip bags (see figure 1 and 2; abstract) which have a hung part defining a central opening (see figure 1 and 2, item 5-7) and which can be made from cardboard (paragraph 16 of the machine translation - “thick paper”; - where thick paper can be construed as cardboard), and which includes a first distinct hung member having a bottom surface and a second distinct hung member having a top surface, and that the first and second distinct hung members are respectively disposed on a top surface and a bottom surface of an upper portion of the filter part (see figure 2, item 5 which is on a top and bottom surface of the filter part).  The members that extend from the curved edge portion of item 5 can be construed as distinct first and second hung members, since they are distinct from each other and would have been readily recognized by one having ordinary skill in the art, to have been distinct from each other.  Asai teaches that the hung part is used for supporting the filter bag (see paragraphs 10, 16, 25, 28 of the machine translation).  Beppu further evidences similar types of coffee drip bags (see figure 3), where the filter part has a distinct first hung member at a top of an upper portion of a filter and a second distinct hung member positioned at a bottom surface of an upper portion of the filter (see figure 3, item 2, 3, 10) for the purpose of ensuring that the filter part remains secured to the support frame (see pages 3 and 4 of the machine translation). 
As Lee is not seen to be limiting as to how the hung part has been secured to the filter part, to thus modify Lee and to use a cardboard material for the hung part, such that the hung part has a first distinct hung member affixed to a top surface of an upper portion of the filter and a second distinct hung member affixed to a bottom surface of an upper portion of the filter part as taught by Asai and as evidenced by Beppu would have been obvious to one having ordinary skill in the art, for the purpose of securing the filter in position such that it does not get separated from the frame.  If it could have been construed that Asai’s teaching of “thick paper” did not suggest cardboard, then it is noted that Dobry evidences the use of cardboard as a known material for the hanging part of a drip bag (see figure 2, 3,4,  item 30, 40; column 3, line 9).  Modification of the combination which already suggests thick paper, which can be construed as encompassing cardboard, and to specifically use cardboard as taught by Dobry would have been obvious to one having ordinary skill in the art based on equivalent materials recognized for the similar purpose of supporting a drip bag on a cup.
Regarding the first distinct hung member material having a first PET coating on a bottom surface and the second distinct hung member having a second PET coating layer on a top surface that are thermally bonded such that the first distinct hung member and the second distinct hung member are adhered to the filter part, it is noted that it would have been obvious to one having ordinary skill in the art that the cardboard material as taught by Asai would have required some type of bonding in order to secure the hung part to the filter part.  In this regard, Luedtke teaches that there are reinforcing rings (figure 1, 2, item 8 and 18) which are heat sealed to the filter material (figure 1, 2, item 2, 4; column 2, lines 10-18 - “at least one filter cup is a thermoplastic sheet”; column 4, lines 19-23).   
To thus modify the combination and to thermally bond the first and second distinct hung members to the respective top surface and bottom surface of an upper portion of the filter part would have been obvious to one having ordinary skill in the art, based on known expedients for securing a similar cardboard structure to opposing sides of a filter.  Regarding the coating being a PET coating, it is noted that the particular type of coating on the bottom surface of the first distinct hung member and the top surface of the second distinct hung member is seen to have been an obvious matter of engineering and/or design, based on known thermoplastic materials that can be used for adhesive purposes.  Nonetheless, it is noted that Lin teaches a filter part (figure 4, item 20; paragraph 28) which has been bonded to a paper hung part (see figure 4, item 10, paragraph 24 - “paper material”; paragraph 22 - “substrate 20 is bonded to an inner side of the cup wall”) that has a PET coating on each side of the paper hung part (paragraph 24), thus teaching bonding of the filter part to a PET coating on the hung part.  Lin teaches that such a coating can help to prevent water permeation or other contamination (see paragraph 24).  Axrup also teaches that thermoplastics like polyethylene terephthalate are known to be used for thermal bonding of paper based materials (see paragraph 12 - “polyethylene terephthalate.  These polymers will give the paper or paperboard substrate both heat-sealing properties….”).  Therefore, Luedke already suggests using thermoplastics for bonding of a filter material to a hanging part.  Lin teaches providing bonding between a filter material and a hanging part where the hanging part can have a PET coating thereon for preventing contamination and Axrup teaches the use of PET as a thermal bonding agent for paperboard materials.  
To thus modify the Lee/Asai/Beppu combination and to provide a PET coating on the bottom surface of the first distinct hung member and the top surface of the second distinct hung part material so that the respective first and second hung part materials are adhered to the filter part would thus have been obvious to one having ordinary skill in the art for the purpose of using known thermoplastic coatings used as heat sealing agents that can also facilitate controlling water permeation at the cardboard hanging structure.  Preventing water permeation at the hanging structure would have been advantageous to one having ordinary skill in the art so as to prevent the strength of the hanging structure from weakening due to moisture permeation.
Further regarding the new limitation of, “a lid part detachably insertable within the opening of the hung part” it is noted that Lee recites that het lid is connected to the inside of the locking design portion 14 (see paragraph 23 of the machine translation) but is not clear as to whether the lid is insertable within the opening of the hung part.
However, Melton teaches a drip coffee attachment (see figure 9, item 538) where there is a hung part (Figure 9, item 510) with a filter attached thereto (figure 9, item 538) and where a lid is insertable within the opening of the hung part (see figure 9, item 550, figure 13, item 662).  At figure 32, 36 and 37, Melton teaches a lid (1090) that can also be within the opening of the hung part 1010.  Melton teaches that the materials of the drip structure can be waterproofed paper material (see column 6, line 64 to column 7, line 5).  The cover can be useful for providing heat retention and preventing spilling (see column 15, lines 9-14) as well as for collecting drips when the entire assembly is inverted (see column 17, lines 39-48).  
To thus modify the combination and to use another type of lid structure such as an interlocking lid structure as taught by Melton which is insertable within the opening of the hung part would have been obvious to one having ordinary skill in the art for the purpose of being able to reclose the lid, for heat retention as well as for being able to collect drips when the drip bag has been inverted.


Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 4 above, and in further view of Sellari (US 20050017007), Hustad (US 5129517) and Coltman (US 2878848).
Regarding claim 5, Lee teaches a lid and the combination as applied to claim 4 teaches that the hung part has an inner circumferential surface that defines the opening.
Claim 5 differs from the combination applied to claim 4 in specifically reciting, “an L-shaped bent part depending from a bottom surface of the lid part, the L-shaped bent part defining an outer circumferential surface, the L-shaped bent part and the lid part defining a fitting groove therebetween; a fitting protrusion is formed on the inner circumferential surface of the hung part, the fitting groove for receiving the fitting protrusion formed on the inner circumferential surface of the hung part when the lid part is detachably inserted within the opening of the hung part.”  
However, Melton teaches a drip coffee attachment (see figure 9, item 538) where the hung part (510) further includes a protrusion (see the top corner at 535) on the inner circumferential surface and where there is a groove in a lid (figure 9, between item 564 and 565) which detachably couples with the protrusion.  Figure 9 of Melton is annotated below:

    PNG
    media_image1.png
    336
    497
    media_image1.png
    Greyscale


At figure 13, Melton further teaches a fitting protrusion formed on the inner circumferential surface of the hung part (see figure 13, upper bead 738 and lower bead 740; column 16, lines 38-50) and a groove (see between item 712 and 710) for receiving the fitting protrusion formed on inner circumferential surface of the hung part when the lid part is detachably inserted within the opening of the hung part (see figure 13, see below item 734).  Melton teaches that the materials of the drip structure can be waterproofed paper material (see column 6, line 64 to column 7, line 5).  The cover can be useful for providing heat retention and preventing spilling (see column 15, lines 9-14) as well as for collecting drips when the entire assembly is inverted (see column 17, lines 39-48). 
To thus modify the combination and to use another type of lid structure such as an interlocking lid structure as taught by Melton would have been obvious to one having ordinary skill in the art for the purpose of being able to reclose the lid, for heat retention as well as for being able to collect drips when the drip bag has been inverted.
While Melton teaches a bent part depending from a bottom surface of the lid, the bent part defining an outer circumferential surface and the bent part and the lid part defining a fitting grove there-between, claim 5 differs in specifically reciting “an L-shaped bent part depending from bottom surface of the lid part, the L-shaped bent part defining an outer circumferential surface, the L-shaped bent part and lid part defining a fitting groove therebetween.”
It is noted however, that Sellari teaches closure configurations (see figure 7) where the lid (12) includes an L-shaped bent part (see the L-shape of item 22 extending toward item 20) which can be construed as depending from a bottom surface of the lid part.  The L-shaped bent part defines an outer circumferential surface and the lid part together with the L-shaped bent part define a fitting groove therebetween (see the groove at 22 in figure 7).  Sellari further teaches a fitting protrusion (see figure 7, item 30) that is formed on the inner circumferential surface, with the fitting groove receiving the fitting protrusion for detachably receiving the lid.
See figure 7 annotated below: 

    PNG
    media_image2.png
    392
    466
    media_image2.png
    Greyscale

Also, Hustad teaches an L-shaped bent part depending  from a bottom surface of the lid part and defining an outer circumferential surface (see the corresponding L-shape to the lid structure that engages with 26).  As shown in figure 3, there is an L-shaped bent part depending from a bottom surface of the lid part, the L-shaped bent part defining an outer circumferential surface, and the L-shaped bent part and the lid part defining a fitting groove there-between.  Hustad further teaches a fitting protrusion formed on an inner circumferential surface (figure 3, item 26) and the fitting groove is for receiving the fitting protrusion when the lid is detachably inserted within the opening.  Figure 3 of Hustad is annotated below: 


    PNG
    media_image3.png
    263
    461
    media_image3.png
    Greyscale

Coltman further evidences an L-shaped bent part depending from a bottom surface of the lid along a circular edge, and the L-shaped bent part defining an outer circumferential surface and the L-shaped bent part and lid part defining a fitting groove therebetween (figure 7 and 8, item 27, 28; figure 2, 3, item 9, 13).  Colman also teaches a fitting protrusion formed on an inner circumferential surface (see figure 2, 3, item 20, 14; figure 7-8), and where the fitting groove defined by the L-shaped bent part can receive the protrusion fitting protrusion for detachably inserting the lid within the opening. 
As Lee is not seen to be limiting as to the particular lid structure and as Melton already teaches that it has been desirable to provide a detachable lid insertable within an opening of a hung part for heat retention and preventing spilling, to thus modify the combination and to use a snap-fitting type protrusion and fitting groove assembly that uses an L-shaped bent part that forms a groove into which a protrusion of the opening is received would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design, based on known shapes of protrusion and groove arrangements known in the art for providing a lid closure onto an opening part of a container.
Regarding claim 6, Hustad teaches the fitting protrusion (figure 3, item 26) includes a first inclined surface; the bent part depending from the lid part includes a second inclined surface and that the first inclined surface of the fitting protrusion of the hung part contacts the second inclined surface of the bent part depending from the lid part, when the lid part is detachably inserted within the opening of the hung part, to facilitate detaching the lid part from the hung part.   See annotated figure 3 of Hustad below:

    PNG
    media_image4.png
    263
    492
    media_image4.png
    Greyscale

Sellari is also seen to teach corresponding inclined surfaces between protrusion and grooves as shown in figure 7, near item 30,22).  Sellari figure 7 has been annotated below: 

    PNG
    media_image5.png
    392
    466
    media_image5.png
    Greyscale

Additionally, at figure 8, Coltman teaches corresponding inclined surfaces between the protrusion of the opening part (see figure 8, near item 31) and the groove (see figure 8, item 27) which can thus also be construed as providing easy detachment of the lid. 

Response to Arguments
On page 5 of the response, Applicant urges that Lee and the combination of Lee in view of Asai, Beppu, Leudtke, Lin, Axrup and Dobry do not teach or suggest, “a lid part detachably insertable within the opening of the hung part.”  
This urging is moot in view of the new grounds of rejection necessitated by the amendment to the claim. 
Further on page 5 of the response, Applicant urges that Asai does not disclose, teach or suggest first and second distinct hung members.
This urging is not seen to be sufficient to overcome the rejection.  It is noted that figure 2 of Asai, for instance, clearly shows a first hung member secured to a top surface of the filter part, and a second hung member secured to a bottom surface  of the filter part (4).  Because the figure shows two hung members, it would have been reasonable for one having ordinary skill in the art to conclude that the hung members are two distinct hung members.
Further on page 5-6 of the response, Applicant urges that neither Lee nor Asai teach or suggest that the first hung member has a bottom surface on which a first PET coating is applied and that the second hung member has a top surface on which a second PET coating is applied so as to thermally bond the first and second hung members to the respective top and bottom surfaces of the filter part.
Lee has not been relied on to teach the first and second hung members with the PET coating.  Furthermore, in view of Asai’s teachings it would have been obvious to one having ordinary skill in the art for the hung members of Asai to have been secured to the filter in some manner.  While Asai is not specific as to the expedient for bonding, it is noted that Luedtke teaches at column 2, lines 16-18 that “the side wall of at least one filter cup is a thermoplastic sheet which is heat sealed to the disc and to the filter paper.”  This suggests that both side walls (2a, 4a) can have a thermoplastic sheet that allows for heat sealing of the filter paper to the disc (16, 18).  The previous Office Action inadvertently referred to the lower reinforcement ring of Luedtke as item 9 instead of 18.  Furthermore, Beppu also evidences that it has been known to heat seal a frame 3 to the filter (see page 3 of the machine translation last paragraph “heat sealing”) and where the upper locking part 10 is also bonded to the filter (2) and the frame (3) using adhesive (see page 3 of the machine translation -  paragraph below “Example”).  
Since the art already suggests that upper and lower reinforcement members would need to be bonded to the filter for supporting the filter, the particular type of bonding that one chose to use would have been an obvious matter of engineering and/or design.  In this regard, the art teaches thermoplastic heat sealing as suggested by Leudtke and Axrup teaches thermoplastics like PET are desirable for bonding of paper based materials.  Lin also teaches that PET bonded to a paper filter part can advantageously protect against water permeation.  Thus it would have been obvious to one having ordinary skill in the art that using a thermoplastic material such as PET would have been advantageous because it can effectively bond with paper based materials, which the Lee/Asai/BeppuDobry combination suggests; and because PET can provide protection against water permeation, which could occur as the filter material of Lee is moistened by water and could thus transfer to the paper based hung part to which the filter has been secured.
On page 6 of the response, regarding Beppu and Dobry, Applicant urges that neither of these references suggest the first and second hung members having a PET coating layer.  
It is noted however, that neither reference has been relied on to specifically teach using a PET coating for thermal bonding.  Rather, Beppu has been relied on to teach that it has been known and desirable in the art to provide first and second hung members that reinforce a filter from above and below (and where the reinforcing members should desirably be bonded to the filter).  Dobry evidences cardboard as a known material for supporting a drip bag.  
On page 7 of the response Applicant urges that Leudtke only mentions a heat seal with respect to the embodiment of figure 4 and in this embodiment, sidewall 102a is made of a thermoplastic film, flange 102c is made of a thermoplastic film and a filter paper 102b.  Applicant urges that lower filter cup 4 is also made of filter paper and that the disc members 16 and 18 are sealed to each other by the thermoplastic film flange 102c of the upper filter cup 102 and therefore, does not teach, or suggest that the dis members 16 and 18 are heat sealed to filter material.
These urgings are not seen to be sufficient.  It is initially noted that figure 4, item 4 and 4a is a filter that extends to the reinforcing rings 16 and 18, therefore it would have been obvious for the lower ring 18 to have been heat sealed to the filter.  As Luedtke teaches that both side walls can be heat sealed to the disc and to the filter paper (see column 2, lines 16-18), Leudtke is seen to suggest that the upper ring can also be heat sealed to a filter.  Additionally, it is noted that in view of Asai and Beppu, it would have been obvious for the upper and lower reinforcing parts to have been bonded in some manner to the filter material.  Leudtke, Lin and Axrup evidence that such bonding can occur via thermoplastic heat sealing using known adhesive materials such a PET.
On page 7 of the response, regarding Lin, Applicant urges that the reference does not teach or suggest how filter 20, which can be a filter paper, is bonded to the inner side of the cup wall 10, and only mentions that the filter 20 is bonded in an unknown manner to the inner side of the cup wall and therefore does not suggest thermal bonding of a filter part to a cardboard hung member coated with PET.
It is noted however, that since Lin teaches that the substrate 20, which can be filter paper, is bonded to an inner side of the up wall 10, and where the cup wall 10 can have a PET coating thereon, Lin is seen to encompass that the filter paper (i.e. filter part) has been bonded to a PET coating.
Further on page 8 of the response, regarding Axrup, Applicant urges that the reference merely discloses how to make a paper or paperboard substrate with barrier properties and does not teach or suggest thermally bonding a filter part to a cardboard hung member coated with PET.
These urgings are not seen to be sufficient to overcome the rejection.  Axrup teaches that the third layer of the substrate can be PET, which is known to give paper or paperboard substrates heat sealing properties as well as barrier properties (paragraph 12).  The combination already teaches that the hung part (such as taught by Asai and Beppu) can be made from cardboard and Axrup teaches that such materials can desirably have heat sealing properties by using coating layers such as PET coatings.  As it would have been obvious to one having ordinary skill in the art that the cardboard based hung part as taught by Asai and Beppu would need to be bonded in some manner to the filter part, the prior art teaches that using a PET coating can provide the desired heat sealability as well as barrier protection.
The remainder of Applicant’s remarks on pages 8-9 reiterate those remarks presented above, and are thus not seen to be sufficient for the reasons discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP11-216065 discloses a drip bag comprising a filter, a hung part and a detachable lid insertable within the opening of the hung part (see figure 1, 2).
US20200039738, US20130256307 and US 3579351 disclose drip bags which have a lid that is detachably insertable within an opening of a hung part.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIREN A THAKUR/Primary Examiner, Art Unit 1792